       Case 2:20-cv-01720-GGG-MBN Document 60 Filed 05/10/21 Page 1 of 7




                             UNITED STATES OF AMERICA
                           EASTERN DISTRICT OF LOUISIANA

TAYLOR ENERGY COMPANY LLC                                            CIVIL ACTION

VERSUS                                                               NO: 20-1720

UNITED STATES OF AMERICA, ACTING                                     SECTION: T(5)
BY AND THROUGH THE UNITED STATES
COAST GUARD, AND THE UNITED
STATES COAST GUARD NATIONAL
POLLUTION FUNDS CENTER

                                             ORDER

        Before the Court is a Motion to Dismiss and in the Alternative for a More Definite

Statement and to Strike Jury Demand filed by the United States and the United States Coast Guard

National Pollution Funds Center (“Defendants”). 1 Taylor Energy Company, LLC (“Plaintiff”)

filed an opposition,2 to which Defendants filed a reply. 3 For the following reasons, the Motion is

GRANTED.

                                        BACKGROUND

        This matter arises out of the United States Government’s efforts to contain pollution in

federal waters adjacent to Louisiana at the site of a Taylor Energy production platform that

collapsed during Hurricane Ivan. In September 2004, Hurricane Ivan traveled through the Gulf of

Mexico in the direction of the central Gulf Coast. At that time, Taylor Energy was the lessee and

operator of certain assets in the path of Hurricane Ivan, including the MC-20A Platform and an

Outer Continental Shelf (“OCS”) lease that included the MC-20A Platform, wells, and associated

facilities. The force of the storm caused a seafloor failure that toppled Taylor Energy’s production

platform and jacket (the “MC-20 Incident”). Taylor Energy notified the appropriate authorities and


1
  R. Doc. 36.
2
  R. Doc. 39
3
  R. Doc. 42.

                                                 1
          Case 2:20-cv-01720-GGG-MBN Document 60 Filed 05/10/21 Page 2 of 7




was designated by the Coast Guard as the “Responsible Party” in accordance with the Oil Pollution

Act of 1990 (“OPA”) and as a member of the “Unified Command,” along with the Coast Guard,

that was established to monitor the MC-20 Incident location and study possible further actions to

be taken. For more than a decade, the Coast Guard and Taylor Energy worked collaboratively

under the Unified Command Structure, and engaged in comprehensive collaborative scientific

studies, assessments, and evaluations, including coordination of all response efforts.

           In March 2018, upon identifying a single discharge location and determining containment

was viable, the Coast Guard requested that Taylor Energy provide at least one preferred response

or containment option to be presented at an April 10, 2018 meeting. Six months later, the Coast

Guard ordered Taylor Energy “to institute a containment system to capture, contain, and remove

oil” from the site, and to evaluate/retain potential contractors to develop a containment system that

eliminates surface sheen and avoids the deficiencies associated with Taylor Energy’s prior

containment systems, among other specific directives. In November 2018, the Federal On Scene

Coordinator (“FOSC”) selected Couvillion Group, LLC (“Couvillion) as a contractor to work at

the government’s direction to accomplish the oil containment efforts.

           On June 2, 2020, counsel for Taylor Energy received a letter (“the Letter”) from the

Department of Justice seeking to hold settlement negotiations before the United States filed

reimbursement claims on behalf of the Oil Spill Liability Trust Fund. 4 The Letter named Taylor

Energy “a responsible party under Section 1002(a) of the Oil Pollution Act,” responsible for

“approximately $43 million in removal costs paid by the Oil Spill Liability Trust Fund.” Taylor

Energy filed suit thereafter, seeking a declaratory judgment that it is not obligated to reimburse

Defendants any of the $43 million in removal costs on the theory that the Coast Guard was required



4
    R. Doc. 1 at 1.

                                                  2
       Case 2:20-cv-01720-GGG-MBN Document 60 Filed 05/10/21 Page 3 of 7




to present removal cost claims to Taylor Energy before submitting the claims to the Oil Spill

Liability Trust Fund.

         Defendants filed the instant motion in response and move that Plaintiff’s complaint should

be dismissed because it fails to identify a statutory provision waiving the United States’ sovereign

immunity, as is required to establish subject matter jurisdiction. Plaintiff asserts that the body of

the complaint “contains allegations supporting both express and statutory waivers of sovereign

immunity” under the Larson-Dugan doctrine and/or the Administrative Procedure Act (“APA”).5

Defendants counter that the complaint fails to invoke Larson-Dugan and, even if properly pled,

the allegations within the complaint do not apply to either of the doctrine’s stated bases.6 Further,

Defendants argue that the Letter and the counterclaims filed in the District of Columbia do not

waive sovereign immunity as a matter of law. 7 Finally, regarding Plaintiff’s APA argument,

Defendants assert that the complaint fails to invoke the APA specifically and fails to identify a

reviewable final agency action.

                                           LAW AND ANALYSIS

         A motion to dismiss under Federal Rules of Civil Procedure 12(b)(1) challenges a federal

court’s subject-matter jurisdiction.8 Under Rule 12(b)(1), “[a] case is properly dismissed for lack

of subject matter jurisdiction when the court lacks the statutory or constitutional power to

adjudicate the case.” 9 “Lack of subject-matter jurisdiction may be found in the complaint alone,

the complaint supplemented by the undisputed facts as evidenced in the record, or the complaint



5
  R. Doc. 39 at 6; Larson v. Domestic & Foreign Commerce Corp., 337 U.S. 682, 689 (1949); U.S.C. § 701 et. seq.
6
  See R. Doc. 36 at 3-4, “The Supreme Court held that there are two types of such cases: (1) those in which a ‘statute
or order conferring power upon the officer to take action in the sovereign’s name is claimed to be unconstitutional,’
and (2) those in which the officer’s action is ultra vires his or her authority.”
7
  Those counterclaims have since been dismissed pursuant to the first-file rule. See Taylor Energy Co LLC v. United
States, No. CV 20-1086 (JDB), 2020 WL 6075693, at *8 (D.D.C. Oct. 14, 2020).
8
  In re FEMA Trailer Formaldehyde Products Liab. Litig. (Mississippi Plaintiffs), 668 F.3d 281, 286 (5th Cir. 2012).
9
  See Fed. R. Civ. P. 12(b)(1).

                                                         3
       Case 2:20-cv-01720-GGG-MBN Document 60 Filed 05/10/21 Page 4 of 7




supplemented by the undisputed facts plus the court’s resolution of the disputed facts.” 10 The court

should determine whether subject-matter jurisdiction is present before addressing any other

issues. 11 The plaintiff bears the burden of proof for a Rule 12(b)(1) motion.12 Ultimately, a motion

to dismiss for lack of subject matter jurisdiction should be granted only if it appears certain that

the plaintiff cannot prove any set of facts in support of his claim that would entitle plaintiff to

relief. 13

         The primary question before the Court is whether the complaint identifies a valid waiver

of sovereign immunity for the purpose of establishing subject matter jurisdiction over the United

States. Despite Plaintiff’s argument that either the Administrative Procedure Act or the Larson-

Dugan exception provides jurisdiction, the Court finds that Plaintiff has failed to invoke a waiver

of sovereign immunity.

         Plaintiff initially attempted to satisfy its obligation to establish subject matter jurisdiction

and waiver by citing specific statutes in the complaint. 14 After Defendants filed the instant motion

disputing subject matter jurisdiction and the citied authorities, Plaintiff abandoned these grounds.15

In its opposition, Plaintiff does not defend or otherwise support any of the complaint’s enumerated

jurisdictional bases. Instead, Plaintiff changes course and argues that the allegations throughout

the complaint support both “express and statutory waivers of immunity” in the form of the Larson-

Dugan exception and the APA. 16 The Court finds these arguments unpersuasive. The scope of

statutory waivers of immunity, including the Administrative Procedure Act, must be “construed


10
   Home Builders Ass'n of Miss., Inc. v. City of Madison, Miss., 143 F.3d 1006, 1010 (5th Cir. 1998) (quotation
omitted).
11
   Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001) (citing Hitt v. Pasadena, 561 F.2d 606, 608 (5th Cir.
1977) (per curiam)).
12
   Id. (citing Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 511 (5th Cir. 1980)).
13
   See Home Builders Ass'n of Miss., Inc. 143 F.3d 1006, 1010.
14
   R. Doc. 1 at 3.
15
   See R. Doc. 1 at 3, “Jurisdiction and Venue.”
16
   R. Doc. 39 at 5, 8.

                                                         4
       Case 2:20-cv-01720-GGG-MBN Document 60 Filed 05/10/21 Page 5 of 7




strictly in favor of the sovereign.”17 Here, the complaint references the jurisdictional waivers, but

those references are minimal and conclusory, including Plaintiff’s attempt to identify a final

agency action under which the government is subjected to judicial review. The complaint—which

does not cite the APA—offers a list of vague actions Plaintiff contends were arbitrary and

capricious, none of which the Court views as a reviewable final agency action under the APA.18

Plaintiff’s opposition somewhat narrows in identifying a final agency action, asserting that

Defendants’ “actions leading up to and including the Demand Letter undeniably evidence ‘final

agency action.’” 19 Assuming the Demand Letter was a final agency action, the Court finds

Defendants’ application of Bennett v. Spear convincing. 20 Plaintiff’s liability stems from the

relevant statutes, not the government’s enforcement of those laws. Thus, even if properly pled,

Plaintiff’s APA claim fails.

         The Court further agrees with the Defendants’ position that, even if properly pled, the

complaint’s allegations do not fall within the two exceptions created by Larson-Dugan.21 The

doctrine applies to lawsuits against government officials acting ultra vires their statutory powers

or in violation of the Constitution.22 In those two scenarios, the government agent may not shield

himself behind the immunity of the sovereign principal. 23 Plaintiff’s complaint, however, does not

identify government officials; the named Defendants are the United States and its agencies.

Moreover, even if the complaint did identify specific government officials, the relevant allegations



17
   Dept. of Energy v. Ohio, 503 U.S. 607, 615 (1993)(quoting McMahon v. United States, 342 U.S. 25, 27 (1951)).
(see also Dep’t of the Army v. Blue Fox, Inc., 525 U.S. 255, 261, 263 (1999) (holding that the Administrative Procedure
Act must be “strictly construed, in terms of its scope, in favor of the sovereign”)).
18
   See R. Doc. 1 at 14.
19
   See R. Doc. 39 at 11.
20
   Bennett v. Spear, 520 U.S. 154 (1997).
21
   Larson v. Domestic & Foreign Commerce Corp.,337 U.S. 682 (1949).
22
   Id. at 695 (…if the actions of an officer do not conflict with the terms of his valid statutory authority, then they are
the actions of the sovereign…).
23
   Id. at 726.

                                                            5
       Case 2:20-cv-01720-GGG-MBN Document 60 Filed 05/10/21 Page 6 of 7




presented are insufficient due to their brevity and conclusory nature. 24 Accordingly, because

Plaintiff bears the burden of establishing subject matter jurisdiction and has failed to show an

unequivocal waiver of the United States’ sovereign immunity, the Motion to Dismiss for lack of

subject matter jurisdiction is granted.

         The MC-20 Incident has led to four separate actions in this district involving Taylor Energy

and the United States. 25 Each has involved considerable motion practice on separate but related

issues. Plaintiff brought this action seeking declaratory relief regarding its obligation to reimburse

the United States under the Oil Pollution Act and Clean Water Act. While the Court does not reach

the merits of the reimbursement obligation here, the parties may continue litigating that issue in

the pending enforcement action initiated by the United States. 26 In that case, the United States

seeks its own declaratory judgment regarding Taylor’s liability. Each party has filed opposing

motions for partial summary judgment on the reimbursement issue, and each is fully briefed.27 The

United States initiated that action and waiver is not at issue. The reimbursement question may be

properly litigated there.




24
   R. Doc. 1 at 1, 14 (“Defendants actions are in direct violation of the United States Constitution and exceed their
authority, statutory and otherwise”) (“Defendants’, and their officers’, actions…constitute a violation of Taylor
Energy’s procedural and substantive due process rights and constitute actions beyond and in violation of any statutory
or other legal authority.”).
25
   Case numbers 18-14046, 18-14065, 20-1720, and 20-2910.
26
   United States of America v. Taylor Energy Company, L.L.C., No. 20-cv-02910 (E.D.L.A. filed Oct. 23, 2020).
27
   R. Doc. 8 (United States’ Motion for Partial Summary Judgment on Second Claim); R. Doc. 28 (Taylor’s Motion
for Partial Summary Judgment).

                                                          6
         Case 2:20-cv-01720-GGG-MBN Document 60 Filed 05/10/21 Page 7 of 7




                                         CONCLUSION

           For the foregoing reasons, IT IS ORDERED that Defendants’ Motion to Dismiss for Lack

of Subject Matter Jurisdiction 28 is GRANTED.
                                        7th day of May, 2021.
        New Orleans, Louisiana, on this ____



                                                           ________________________________
                                                              GREG GERARD GUIDRY
                                                          UNITED STATES DISTRICT JUDGE




28
     R. Doc. 36.

                                                7
